USCA11 Case: 22-12346     Date Filed: 07/26/2022    Page: 1 of 27




                                           [DO NOT PUBLISH]

                            In the

         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-12345
                   Non-Argument Calendar
                   ____________________


JOE NATHAN JAMES, JR
                                              Plaintiff-Appellant,
versus
ATTORNEY GENERAL, STATE OF ALABAMA,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
USCA11 Case: 22-12346    Date Filed: 07/26/2022   Page: 2 of 27




2                  Opinion of the Court 22-12345 & 22-12346

           D.C. Docket No. 1:22-cv-00241-TFM-N
                 ____________________


                 ____________________

                        No. 22-12346
                 Non-Argument Calendar
                 ____________________


JOE NATHAN JAMES, JR
                                            Plaintiff-Appellant,
versus
HOLMAN CF WARDEN,
COMMISSIONER,      ALABAMA   DEPARTMENT                     OF
CORRECTIONS,
ATTORNEY GENERAL, STATE OF ALABAMA,
CLERK - ALABAMA SUPREME COURT,
MARSHAL, APPELLATE COURTS OF ALABAMA,
SHERIFF OF JEFFERSON COUNTY,


                                        Defendants-Appellees.


                 ____________________
USCA11 Case: 22-12346       Date Filed: 07/26/2022    Page: 3 of 27




22-12345 & 22-12346 Opinion of the Court                          3

           Appeal from the United States District Court
              for the Southern District of Alabama
              D.C. Docket No. 1:22-cv-00253-TFM-N
                    ____________________


Before JORDAN, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Joe Nathan James, Jr. was convicted and sentenced to death
for the murder of Faith Hall Smith. On the eve of his execution,
scheduled for July 28, 2022, James filed two separate 42 U.S.C. sec-
tion 1983 complaints in the Southern District of Alabama. In case
number 22-CV-241, James alleged that the Attorney General of Al-
abama violated the Equal Protection Clause by setting his execu-
tion date before the execution dates of other similarly situated
death-row inmates represented by the federal public defender’s of-
fice. In case number 22-CV-253, James alleged that five state offi-
cials violated the Due Process Clause by issuing and serving the
execution warrant in violation of Alabama law. The district court
issued two orders. In case number 22-CV-241, the district court
denied James’s motion to stay his execution. And, in case number
22-CV-253, the district court denied James’s motion to stay his ex-
ecution and dismissed his complaint because it failed to state a
claim. James appeals both orders and has moved for a stay of exe-
cution. After careful review of the record and the parties’ briefs,
we affirm the district court’s orders and deny his stay motion.
USCA11 Case: 22-12346        Date Filed: 07/26/2022     Page: 4 of 27




4                      Opinion of the Court 22-12345 & 22-12346

    FACTUAL BACKGROUND AND PROCEDURAL HISTORY
                            The Murder
      This is how we described James’s murder the last time he
appealed to this Court. The facts have not changed:
       James and Smith dated for a time in the early 1990s.
       They had a volatile relationship and James stalked
       and harassed Smith after they broke up, showing up
       uninvited at her home on several occasions and
       threatening to kill Smith and her ex-husband. On the
       day of the murder, James followed Smith to her
       friend’s apartment and forced his way inside, carrying
       a gun. James demanded to know about a man he had
       seen with Smith, while Smith hid behind her friend
       and asked him to put the gun away—which he did,
       briefly. After a few minutes, however, James said
       ‘f**k this s**t,’ pulled his gun back out, and started
       shooting. Smith ran toward the bathroom and James
       chased her. James shot Smith three times: once in
       the abdomen, once through the arm and chest, and
       once in the top of the head, apparently after she had
       fallen to the floor. She died of her gunshot wounds.

James v. Warden, 957 F.3d 1184, 1186 (11th Cir. 2020).
                        Procedural History
        “The jury found James guilty of intentional murder during a
first-degree burglary, a capital crime.” Id. at 1188 (citing Ala. Code
§ 13A-5-40(a)(4) (1975)). And, after penalty-phase proceedings,
“[t]he jury unanimously recommended a death sentence, and the
USCA11 Case: 22-12346       Date Filed: 07/26/2022    Page: 5 of 27




22-12345 & 22-12346 Opinion of the Court                          5

court sentenced James to death.” Id. “The Alabama Court of
Criminal Appeals affirmed James’s conviction and death sentence
on direct appeal, and the United States Supreme Court denied his
petition for certiorari.” Id. (citing James v. State, 788 So. 2d 185
(Ala. Crim. App. 2000), cert. denied, 532 U.S. 1040 (2001)).
        The Alabama circuit court denied James’s motion for collat-
eral relief under Alabama Rule of Criminal Procedure 32, and “the
Alabama Court of Criminal Appeals affirmed.” Id. at 1188–90 (cit-
ing James v. State, 61 So. 3d 357 (Ala. Crim. App. 2010)). The dis-
trict court denied James’s petition for federal habeas corpus relief
under 28 U.S.C. section 2254, id. at 1190, we affirmed, id. at 1193,
and the United States Supreme Court again denied James’s certio-
rari petition, James v. Raybon, 141 S. Ct. 1463 (2021).
        After the Supreme Court denied James’s last certiorari peti-
tion, the state moved the Alabama Supreme Court to set an execu-
tion date because James’s “conviction and sentence [were] final”—
“he ha[d] completed his direct appeal, state postconviction review,
and federal habeas review.” On June 7, 2022, the Alabama Su-
preme Court granted the state’s motion and fixed Thursday,
July 28, 2022, as the date for James’s execution. The execution will
take place at the Holman Correctional Facility.
      Since the Alabama Supreme Court’s June 7 order setting the
execution date, James has filed at least seven complaints in the
Southern District of Alabama. Two are relevant here.
USCA11 Case: 22-12346        Date Filed: 07/26/2022     Page: 6 of 27




6                      Opinion of the Court 22-12345 & 22-12346

      Southern District of Alabama Case Number 22-CV-241
        In case number 22-CV-241, James filed a prisoner complaint
under section 1983 against Alabama Attorney General Steve Mar-
shall in his official capacity alleging that the Attorney General vio-
lated James’s Fourteenth Amendment equal protection rights.
James alleged that the Attorney General, in order to end a lawsuit
brought against the state’s lethal injection protocol, entered into an
agreement with death-row inmates represented by the federal pub-
lic defender’s office to allow them to elect nitrogen hypoxia as their
method of execution. And the Attorney General agreed, James al-
leged, not to seek execution dates for those death-row inmates rep-
resented by the federal public defender’s office that elected nitro-
gen hypoxia as their method of execution.
       The Attorney General’s agreement violated James’s equal
protection rights, he alleged, because even though he was similarly
situated to the death-row inmates represented by the federal public
defender’s office, and even though they had older cases, his execu-
tion date had been set while theirs hadn’t. James alleged that the
Attorney General protected the death-row inmates represented by
the federal public defender’s office “based solely on their represen-
tation.” James moved for a stay of his execution and requested an
order that he be part of the same agreement, and allowed to make
the same election, as the death-row inmates represented by the fed-
eral public defender’s office.
      The district court denied the motion to stay the execution
date because James could not succeed on the merits of his equal
USCA11 Case: 22-12346        Date Filed: 07/26/2022      Page: 7 of 27




22-12345 & 22-12346 Opinion of the Court                             7

protection claim. As the district court explained, in 2018, Alabama
added nitrogen hypoxia as an alternative method of execution to
lethal injection and electrocution. Death-row inmates had either
thirty days from June 1, 2018, or thirty days from the issuance of
the certificate of judgment, whichever was later, to elect for death
by nitrogen hypoxia or else the option was waived. The Alabama
Department of Corrections “distributed a nitrogen hypoxia elec-
tion form”—“drafted by an attorney in the Federal Defender’s Of-
fice for the Middle District of Alabama”—“to all death-sentenced
inmates.” During the election period, “48 inmates elected nitrogen
hypoxia,” but not James.
       “It [was] clear from the allegations,” the district court wrote,
“that James did not make his election during the required thirty-
day timeframe since he request[ed] that it be reopened, nor d[id]
he make any allegation that he was unaware of the timeframe.”
“Rather,” the district court explained, James “merely assert[ed] that
he was not able to make an informed decision and was unaware he
would be treated differently than . . . those who did not elect nitro-
gen hypoxia as their method of execution would have their dates
of execution set before those who did make the alternative elec-
tion.”
      But, the district court said, the “Equal Protection Clause of
the Fourteenth Amendment commands that no State shall deny to
any person within its jurisdiction the equal protection of the law,
which is essentially a direction that all persons similarly situated
should be treated alike.” (Quotation omitted.) And, “[a]
USCA11 Case: 22-12346       Date Filed: 07/26/2022     Page: 8 of 27




8                      Opinion of the Court 22-12345 & 22-12346

classification not involving fundamental rights or discriminating
against a suspect class cannot run afoul of the Equal Protection
Clause if there is a rational relationship between the disparity of
treatment and some legitimate governmental purpose.” (Quota-
tion omitted.) The district court reasoned that “inmates who
elected nitrogen hypoxia [were] not similarly situated to inmates
who did not so-elect.” So “James, as an inmate who did not elect
nitrogen hypoxia and whose appeals [were] exhausted, [was] not
similarly situated in all material respects to inmates who did timely
elect nitrogen hypoxia and whose appeals [were] exhausted.” The
district court also concluded that, even if James were similarly sit-
uated to other death-row inmates, he was treated exactly the same
because every inmate was given thirty days within which to elect
nitrogen hypoxia as their method of execution.
        James appeals the district court’s order denying his motion
for a stay of execution.
     Southern District of Alabama Case Number 22-CV-253
       In case number 22-CV-253, James filed a prisoner complaint
under 42 U.S.C. section 1983 against Terry Raybon, the Warden of
Holman Correctional Facility, John Hamm, the Commissioner of
the Alabama Department of Corrections, Julia Jordan Weller, the
Clerk of the Alabama Supreme Court, Earl Marsh, Jr., the Marshal
of the Alabama Supreme Court, Steve Marshall, the Alabama At-
torney General, and Mark Levie Pettway, the Sheriff of Jefferson
County, Alabama. James alleged that the Alabama Supreme Court
granted the Attorney General’s motion and issued an execution
USCA11 Case: 22-12346        Date Filed: 07/26/2022     Page: 9 of 27




22-12345 & 22-12346 Opinion of the Court                            9

warrant on June 7, 2022, and the next day, the execution warrant
was delivered to the Warden to begin the execution process. But,
James alleged, the execution warrant and the procedure for serving
it did not comply with Alabama Code section 15-18-80. Because
the Attorney General, Commissioner, Warden, Clerk, Marshal,
and Sheriff did not comply with section 15-18-80, James alleged that
the execution warrant was void and he was denied substantive and
procedural due process guaranteed by the Fourteenth Amend-
ment. James moved for a stay of execution and for an order to the
Warden to cease the execution process and to disregard the execu-
tion warrant.
        The district court screened the complaint under the Prison
Litigation Reform Act and found that it failed to state a claim upon
which relief could be granted. The district court explained that
James’s suit “r[ose] and f[ell] with the validity of the execution or-
der under which his death sentence [was] currently being carried
out.” “That is, no defendant named in this action [could] be liable
for constitutional violations alleged by James if the June 7, 2022 ex-
ecution order was issued and delivered in a manner authorized by
state law.” The district court concluded that “it was.” “[T]he issu-
ance and delivery of the Alabama Supreme Court’s order setting
James’[s] execution for July 28, 2022, complie[d] with current state
procedures and [was] a valid, legal execution warrant.” And
James’s reliance on section 15-18-80, the district court explained,
“as the proper procedure for the issuance of Alabama execution
warrants, [was] simply incorrect.”
USCA11 Case: 22-12346        Date Filed: 07/26/2022     Page: 10 of 27




10                      Opinion of the Court 22-12345 & 22-12346

        Because the execution warrant complied with Alabama law,
the district court found, “James ha[d] failed to establish a substan-
tial likelihood of success on the merits of his claim and therefore
[was] not entitled to a stay of execution.” And, “James ha[d] not
and c[ould not] show that Defendants violated” his constitutional
rights. The district court denied James’s motion to stay the execu-
tion and dismissed the complaint without prejudice.
                     STANDARD OF REVIEW
        “We review the denial of a stay of execution under the
abuse-of-discretion standard.” Powell v. Thomas, 641 F.3d 1255,
1257 (11th Cir. 2011). A court “may grant a stay of execution only
if the moving party shows that: (1) he has a substantial likelihood
of success on the merits; (2) he will suffer irreparable injury unless
the injunction issues; (3) the stay would not substantially harm the
other litigant; and (4) if issued, the injunction would not be adverse
to the public interest.” Id. “With respect to the district court’s fac-
tual findings, we review those for clear error. Under this standard,
we may not reverse simply because we are convinced that we
would have decided the case differently.” Price v. Comm’r, Dep’t
of Corr., 920 F.3d 1317, 1323 (11th Cir. 2019) (citation and quota-
tion omitted).
       “We review dismissal under [section] 1915(e)(2)(B)(ii)
de novo and view the allegations in the complaint as true.” Alba v.
Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). “The standards
governing dismissals under Rule 12(b)(6) apply to [sec-
tion] 1915(e)(2)(B)(ii).” Id. “Finally, pro se pleadings are held to a
USCA11 Case: 22-12346       Date Filed: 07/26/2022     Page: 11 of 27




22-12345 & 22-12346 Opinion of the Court                           11

less strict standard than pleadings filed by lawyers and thus are con-
strued liberally.” Id. (emphasis omitted).
                           DISCUSSION
       We first address James’s appeal of the district court’s order
denying his motion to stay the execution in case number 22-CV-
241. Then we discuss James’s appeal of the district court’s order
denying his motion to stay and dismissing his complaint in case
number 22-CV-253. And finally we consider James’s motion to stay
his execution.
       Equal Protection Claim in Case Number 22-CV-241
        James contends that his equal protection rights were vio-
lated because the death-row inmates represented by the federal
public defender’s office were allowed to elect nitrogen hypoxia as
their method of execution and the Attorney General agreed not to
seek execution dates for those who elected nitrogen hypoxia. The
death-row inmates represented by the federal public defender’s of-
fice, James asserts, “had the benefit of counsel to explain the mag-
nitude of the election and its benefit” and he “should have been
afforded the same opportunity to make an informed decision.”
James argues that he was similarly situated to the death-row in-
mates represented by the federal public defender’s office—they
even had older cases—but the Attorney General moved to set his
execution date and not theirs. We conclude that the district court
did not abuse its discretion in denying James’s motion for a stay of
USCA11 Case: 22-12346        Date Filed: 07/26/2022     Page: 12 of 27




12                      Opinion of the Court 22-12345 & 22-12346

execution because his equal protection claim was not likely to suc-
ceed on the merits.
        “To prevail on his equal-protection claim, [James] must first
show that the [s]tate will treat him disparately from other similarly
situated persons.” Price, 920 F.3d at 1323 (quotation omitted).
“Second, if a law treats individuals differently on the basis of a sus-
pect classification, or if the law impinges on a fundamental right, it
is subject to strict scrutiny.” Id. (cleaned up). “Otherwise, [James]
must show that the disparate treatment is not rationally related to
a legitimate government interest.” Id.
       James “has not demonstrated that he was or will be treated
differently than similarly situated inmates.” See id. As the district
court found, it was established and undisputed that James “had the
same opportunity as every other inmate to elect nitrogen hypoxia
as his method of execution.” See id. at 1323–24.
       “[T]he Alabama legislature amended the [s]tate’s execution
statute to add nitrogen hypoxia as an approved method of execu-
tion.” Id. at 1321. “The amendment became effective on June 1,
2018.” Id. (citing Ala. Code § 15-18-82.1). “The statute reads, in
relevant part, ‘A death sentence shall be executed by lethal injec-
tion, unless the person sentenced to death affirmatively elects to be
executed by electrocution or nitrogen hypoxia.’” Id. at 1321–22
(quoting Ala. Code § 15-18-82.1(a)). “The statute also provides that
the election of death by nitrogen hypoxia is waived unless it is per-
sonally made by the inmate in writing and delivered to the warden
within thirty days after the certificate of judgment pursuant to a
USCA11 Case: 22-12346           Date Filed: 07/26/2022         Page: 13 of 27




22-12345 & 22-12346 Opinion of the Court                                     13

decision by the Alabama Supreme Court affirming the sentence of
death.” Id. at 1322 (citing Ala. Code § 15-18-82.1(b)(2)). “If a judg-
ment was issued before June 1, 2018 . . . the election must have
been made and delivered to the warden within thirty days of June
1, 2018.” 1 See id.
       Critically, “[w]hen the [s]tate added nitrogen hypoxia as a
statutorily viable method of execution in June 2018, all inmates
whose death sentences were final as of June 1, 2018, received a
thirty-day period to elect nitrogen hypoxia.” Id. at 1324 (citing Ala.
Code § 15-18-82.1(b)(2)). As we explained in Price:
       According to the [s]tate, all death-row inmates at Hol-
       man . . . were provided with a copy of an election
       form, and forty-eight of those inmates timely elected
       nitrogen hypoxia. . . . The record contains the affida-
       vit of Captain Jeff Emberton, who attested to the fact
       that, in mid-June 2018, after the [s]tate authorized ni-
       trogen hypoxia as a method of execution, the warden
       of Holman directed him to provide every death-row


         1 James contends that his “time to make the election for nitrogen hy-
poxia as the method of execution has not passed” because it is unclear when
the Alabama Supreme Court issued the certificate of judgment. But it is not
unclear. As the state explains in its brief, the Alabama Supreme Court issued
its certificate of judgement affirming James’s sentence of death on Decem-
ber 15, 2000. Because the Alabama Supreme Court’s judgment affirming
James’s death sentence was issued before June 1, 2018, James had to make and
deliver his election of nitrogen hypoxia within thirty days of June 1, 2018. See
Ala. Code § 15-18-82.1(b)(2).
USCA11 Case: 22-12346           Date Filed: 07/26/2022         Page: 14 of 27




14                         Opinion of the Court 22-12345 & 22-12346

       inmate an election form and an envelope. According
       to Emberton, he delivered the form to every death-
       row inmate at Holman as instructed. The form iden-
       tified Act 2018-353 (which amended Ala. Code [sec-
       tion] 15-18-82.1 to include nitrogen hypoxia) and al-
       lowed for the inmate to state that he was making the
       election of nitrogen hypoxia as the means of execu-
       tion.

Id.; see also Dunn v. Price, 139 S. Ct. 1312, 1312 (2019) (“In
June 2018, death-row inmates in Alabama whose convictions were
final before June 1, 2018, had 30 days to elect to be executed via
nitrogen hypoxia. . . . [T]he record indicates that all death-row in-
mates were provided a written election form, and 48 . . . death-row
inmates elected nitrogen hypoxia.”). 2
       The election form that was distributed to “every death-row
inmate” was created by the federal public defender’s office. The
form was distributed to both death-row inmates represented by the
federal public defender’s office and to inmates not represented by
the office, and inmates not represented by the office were among


         2 For the first time on appeal, James asserts that he was given only 72
hours and not the statutory thirty days to elect nitrogen hypoxia. But the dis-
trict court found that all death-row inmates had a “thirty-day election period”
to elect nitrogen hypoxia as their method of execution. And, by law, James
had thirty days to make his election. James has not alleged that he made an
election within the thirty-day window, and he has not shown that the district
court’s finding that he had thirty days to make the election was clearly errone-
ous.
USCA11 Case: 22-12346           Date Filed: 07/26/2022        Page: 15 of 27




22-12345 & 22-12346 Opinion of the Court                                    15

those who timely elected to be executed by nitrogen hypoxia. See
Price, 920 F.3d at 1324 n.4 (“The [s]tate admits . . . that it did not
create the election form. Rather, it claims the [f]ederal [p]ublic
[d]efender’s [o]ffice created the form and gave a copy of it to the
warden of Holman. But inmates not represented by the [f]ederal
[p]ublic [d]efender’s [o]ffice were among those who timely com-
pleted the form.”). James concedes he was given the election form,
and, as the district court found, he “did not make his election dur-
ing the required thirty-day timeframe.” 3
       Because James “did not timely elect the new protocol, he is
not similarly situated in all material respects to” the death-row in-
mates represented by the federal public defender’s office who did
make the election within the thirty-day timeframe. See id. at 1325.
“And because [James] has not shown that he is similarly situated to
those inmates, he cannot demonstrate any equal-protection viola-
tion due to the [s]tate’s denial of execution by nitrogen hypoxia.”
See id.; Woods v. Comm’r, Ala. Dep’t of Corrs., 951 F.3d 1288,
1294–95 (11th Cir. 2020) (same).




        3 James, like the inmate in Price, “argue[s] that the [Alabama Depart-
ment of Corrections]’s provision of the election form was insufficient.” Price,
920 F.3d at 1324. “But [James] was represented by counsel, so any doubts [he]
had about the form could have been resolved by consulting with his attorney.”
Id. Plus, several other death-row inmates not represented by the federal pub-
lic defender’s office “were able to make the timely election based on the pro-
vision of the form by the [s]tate.” Id.
USCA11 Case: 22-12346       Date Filed: 07/26/2022     Page: 16 of 27




16                     Opinion of the Court 22-12345 & 22-12346

       “But even if [James] were similarly situated to the other
death-row inmates, he cannot establish an equal-protection viola-
tion because he was treated exactly the same as the other inmates.
Every inmate was given thirty days within which to elect nitrogen
hypoxia as their method of execution.” See Price, 920 F.3d at 1325.
       Finally, even if James were similarly situated to the other
death-row inmates, and even if he were treated differently, the dis-
parate treatment was rationally related to a legitimate government
interest. James argues that he was treated differently than the
death-row inmates represented by the federal public defender’s of-
fice who elected nitrogen hypoxia as their method of execution
“solely based on their representation” because his execution date
has been set while theirs haven’t. But legal representation is not a
suspect class like race or gender, and James does not have a funda-
mental right to be represented by the federal public defender’s of-
fice and he does not have the fundamental right to representation
during postconviction proceedings. See United States v. Garey, 540
F.3d 1253, 1263 (11th Cir. 2008) (en banc) (“An indigent criminal
defendant does not have a right to have a particular lawyer repre-
sent him, nor to demand a different appointed lawyer except for
good cause.” (quotation omitted)); Barbour v. Haley, 471 F.3d
1222, 1230 (11th Cir. 2006) (“[D]eath-sentenced inmates have no
federal constitutional right to postconviction counsel.”). So ra-
tional basis review applies, and we review James’s equal protection
claim to see if there is a rational relationship between the disparity
of treatment and some legitimate government purpose. See Price,
USCA11 Case: 22-12346       Date Filed: 07/26/2022       Page: 17 of 27




22-12345 & 22-12346 Opinion of the Court                            17

920 F.3d at 1325 (“[A] statute is presumed constitutional, and a clas-
sification not involving fundamental rights nor proceeding along
suspect lines cannot run afoul of the Equal Protection Clause if
there is a rational relationship between the disparity of treatment
and some legitimate governmental purpose.” (quotation omitted)).
       Here, there is. During the thirty-day election period,
“[n]early 50 of the 175 death-sentenced inmates in Alabama elected
nitrogen hypoxia . . . , including inmates like [James] whom the
[f]ederal [p]ublic [d]efenders did not represent.” Woods, 951 F.3d
at 1291 (citing Dunn, 139 S. Ct. at 1312). As we explained in
Woods,
      When Alabama added nitrogen hypoxia as an alterna-
      tive method of execution, it did not, and still does not,
      have a protocol in place for nitrogen-hypoxia execu-
      tions. The Alabama Department of Corrections ‘has
      been diligently working to formulate a safe hypoxia
      protocol,’ but it will not have a protocol in place . . . .
      The lack of a protocol has affected the order in which
      the State has moved for executions. ‘As a matter of
      custom, the [s]tate waits to move for an inmate’s ex-
      ecution until he has exhausted his conventional ap-
      peals: direct appeal, state postconviction, and federal
      habeas.’ But some of the inmates who have ex-
      hausted their conventional appeals elected to be exe-
      cuted by nitrogen hypoxia and so cannot be executed
      yet. For those inmates like [James] who did not elect
      nitrogen hypoxia, the [s]tate is moving for execution
      dates after they have completed their appeals.
USCA11 Case: 22-12346        Date Filed: 07/26/2022      Page: 18 of 27




18                      Opinion of the Court 22-12345 & 22-12346

Id. at 1291–92. The state has a legitimate governmental purpose
for scheduling the execution dates for inmates who have exhausted
their appeals and did not elect nitrogen hypoxia as their method of
execution: “the efficient and orderly use of state resources in plan-
ning and preparing for executions.” Price, 920 F.3d at 1325.
        James, like the inmate in Price, “takes issue with the fact that
most of the inmates that timely elected nitrogen hypoxia were rep-
resented by the [f]ederal [p]ublic [d]efender’s [o]ffice and that they
were given an explanation of their rights by that office before re-
ceiving the form.” Id. at 1324. But James, as he concedes, “was
also represented by counsel, and he could have asked for an expla-
nation of the form.” Id.; Woods, 951 F.3d at 1295 (rejecting similar
equal protection claim partly because “Woods could have con-
tacted his attorney for advice”). And, in any event, “the interac-
tions between other inmates and the [f]ederal [p]ublic [d]efender’s
[o]ffice do not support any unequal treatment by the [s]tate of sim-
ilarly situated individuals,” Woods, 951 F.3d at 1295 (quoting Price,
920 F.3d at 1324), which is required for an equal protection claim.
       Because James is not similarly situated to the death-row in-
mates represented by the federal public defender’s office who
elected nitrogen hypoxia as their method of execution, he was
treated exactly the same as those inmates, and there was a legiti-
mate government interest for any disparate treatment, James did
not have a substantial likelihood of succeeding on his equal protec-
tion claim in case number 22-CV-241. And because he did not have
a substantial likelihood of success on his equal protection claim, the
USCA11 Case: 22-12346        Date Filed: 07/26/2022     Page: 19 of 27




22-12345 & 22-12346 Opinion of the Court                            19

district court did not abuse its discretion in denying his motion for
a stay of execution.
          Due Process Claim in Case Number 22-CV-253
         In his appeal in case number 22-CV-253, James argues that
the Attorney General, Commissioner, Warden, Clerk, Marshal,
and Sheriff did not comply with Alabama Code section 15-18-80
when they issued and served the execution warrant. The state of-
ficials’ failure to comply with section 15-18-80, James contends, vi-
olated his substantive and procedural due process rights. We agree
with the district court that James failed to state a—and did not have
a substantial likelihood of success on his—due process claim.
       “The Due Process Clause of the Fourteenth Amendment
provides ‘nor shall any State deprive any person of life, liberty, or
property, without due process of law.’” McKinney v. Pate, 20 F.3d
1550, 1555 (11th Cir. 1994) (en banc) (quoting U.S. Const. amend.
XIV, § 1). “The Supreme Court’s interpretation of this clause ex-
plicates that the amendment provides two different kinds of consti-
tutional protection: procedural due process and substantive due
process.” Id. “A violation of either of these kinds of protection
may form the basis for a suit under section 1983.” Id.
       “The substantive component of the Due Process Clause pro-
tects those rights that are ‘fundamental,’ that is,” id. at 1556, those
that are “deeply rooted in our history and tradition” and “essential
to our Nation’s scheme of ordered liberty,” Dobbs v. Jackson
Women’s Health Org., 142 S. Ct. 2228, 2246 (2022) (quotations and
USCA11 Case: 22-12346       Date Filed: 07/26/2022     Page: 20 of 27




20                     Opinion of the Court 22-12345 & 22-12346

alteration omitted). Traditionally, “areas in which substantive
rights are created only by state law (as is the case with tort law and
employment law) are not subject to substantive due process pro-
tection under the Due Process Clause because substantive due pro-
cess rights are created only by the Constitution.” McKinney, 20
F.3d at 1556 (quotation omitted).
        The right to have an execution warrant issued and served
consistent with section 15-18-80 is not deeply rooted in our history
and tradition and is not essential to our Nation’s scheme of ordered
liberty. The execution warrant procedure in section 15-18-80 has
shallow roots. It was last amended in 1971—almost 200 years after
Independence. See 1971 Ala. Laws 3792–94. And each state (that
has the death penalty) has its own unique procedures for issuing
and serving execution warrants that are different from how Ala-
bama handles execution warrants. Compare, e.g., Ala. Code § 15-
18-80, with Fla. Stat. § 922.052, and O.C.G.A. § 17-10-33. These
unique execution warrant procedures, like employment and tort
law, are creatures of state law and are not created only by the Con-
stitution.
       On the other hand, the procedural component of the Due
Process Clause, “in its most basic form, . . . requires notice and an
opportunity to be heard.” Sec. & Exch. Comm’n v. Torchia, 922
F.3d 1307, 1316 (11th Cir. 2019); Am. C.L. Union of Fla., Inc. v. Mi-
ami-Dade Cnty. Sch. Bd., 557 F.3d 1177, 1229 (11th Cir. 2009)
(“[T]he root requirement of the Due Process Clause is that one be
given notice and an opportunity to be heard.” (quotation omitted)).
USCA11 Case: 22-12346        Date Filed: 07/26/2022     Page: 21 of 27




22-12345 & 22-12346 Opinion of the Court                            21

James had both before the execution date was set. The state’s mo-
tion to the Alabama Supreme Court to set the execution date put
James on notice that the Alabama Supreme Court was considering
setting the date. That was in March 2022. James had a three-
month opportunity to be heard on the motion before the Alabama
Supreme Court issued its order setting the execution date on
July 28. James had the process he was due under the Fourteenth
Amendment.
       James argues that by not following the execution warrant
procedures in section 15-18-80, the state officials violated his due
process rights. James’s view is that because the state officials vio-
lated section 15-18-80, it necessarily follows that they violated his
due process rights.
       But we’ve rejected the argument that procedural due pro-
cess violations necessarily flow from violations of state or federal
law. In Smith v. Georgia, 684 F.2d 729 (11th Cir. 1982), the plaintiff
made essentially the same argument that James makes in this case.
See id. at 732 n.6. The plaintiff argued that “the state agency’s fail-
ure to follow its own regulations, without more, offends due pro-
cess.” Id. We rejected the argument, explaining that “[w]hile it is
possible that disregard for state procedures may support a consti-
tutional claim, the two analyses are separate, and even if [the state
agency] departed from its own guidelines, not every violation by a
state agency of its own rules rises to the level of a due process in-
fringement.” Id. (citations omitted).
USCA11 Case: 22-12346       Date Filed: 07/26/2022     Page: 22 of 27




22                     Opinion of the Court 22-12345 & 22-12346

        And, in ACLU of Florida, we explained that even if the
school board “had violated its own regulation, it would not follow
that it had violated due process.” 557 F.3d at 1229. “The district
court’s belief,” we said, “that an agency must follow its own rules
in order to avoid infringing due process rights cannot be grounded
in the law of this circuit.” Id. (quotation and citation omitted).
“Under that belief,” we concluded, “every procedural regulation an
agency adopts effectively amends the Constitution so that violating
the regulation violates the Constitution. That is not the law.” Id.;
see also Dacostagomez-Aguilar v. U.S. Att’y Gen., --- F.4th ----, 2022
WL 2817445, at *6 (11th Cir. July 19, 2022) (“Under this Circuit’s
precedent, however, a mere irregularity in agency procedure does
not deny a person due process. Something more is needed to cre-
ate a constitutional violation—the procedural error must deny a
person adequate notice or an opportunity to be heard.” (citations
omitted)). Because James had notice that the Alabama Supreme
Court was considering setting his execution date and an oppor-
tunity to be heard on why it shouldn’t set the date, his procedural
due process rights were not violated.
       But even if a violation of state law, by itself, meant that
James’s due process rights were violated, James would still have to
allege a violation of Alabama law to state a section 1983 due pro-
cess claim. As the district court explained, James’s claim “rises and
falls with the validity of the execution order under which his death
sentence is currently being carried out” because “no defendant
named in this action may be liable for constitutional violations
USCA11 Case: 22-12346            Date Filed: 07/26/2022         Page: 23 of 27




22-12345 & 22-12346 Opinion of the Court                                      23

alleged by James if the June 7, 2022 execution order was issued and
delivered in a manner authorized and set out by state law.” Here,
it was.
        James argues that section 15-18-80 is the proper procedure
for issuing an execution warrant in Alabama and the state officials
failed to comply with these procedures. 4 But, as the district court
explained, the statute James relies on, section 15-18-80, is in Title 15
of the Alabama Code. The first section of Title 15, section 15-1-1,
provides that “[a]ny provisions of this title regulating procedure
shall apply only if the procedural subject matter is not governed by
rules of practice and procedure adopted by the Supreme Court of
Alabama.” Ala. Code § 15-1-1.
       The Alabama Supreme Court adopted a rule of practice and
procedure governing execution warrants. Alabama Rule of Appel-
late Procedure 8(d)(1) provides that:
        When pronouncing a sentence of death, the trial
        court shall not set an execution date, but it may make
        such orders concerning the transfer of the inmate to
        the prison system as are necessary and proper. The
        supreme court shall at the appropriate time enter an
        order fixing a date of execution, not less than 30 days
        from the date of the order, and it may make other



         4 As a general matter, section 15-18-80 directs the trial court, through
its clerk, to be the one to issue an execution warrant (and not the Alabama
Supreme Court). See Ala. Code § 15-18-80.
USCA11 Case: 22-12346        Date Filed: 07/26/2022     Page: 24 of 27




24                      Opinion of the Court 22-12345 & 22-12346

       appropriate orders upon disposition of the appeal or
       other review. The supreme court order fixing the ex-
       ecution date shall constitute the execution warrant.

Ala. R. App. P. 8(d)(1); see Ala. R. App. P. 8 committee comments
to 1985 amendment (“Subdivision (d)(1) supersedes Code of Ala-
bama 1975, . . . [section] 15-18-80 . . . . It is based on the recogni-
tion that appeal is automatic in death penalty cases, and that the
supreme court is in the best position to set an execution date and
enter any necessary stays.” (citations omitted)). Under section 15-
1-1, because the Alabama Supreme Court adopted a procedural
rule for the issuance of execution warrants, the procedural rule
governs instead of the execution warrant procedure in Title 15.
See Holsemback v. State, 443 So. 2d 1371, 1374 (Ala. Crim. App.
1983) (“It is undisputed that the Legislature intended to grant the
supreme court this authority, for Alabama Code Section 15-1-1
(1975) provides that the rules of criminal practice and procedure
adopted by the Alabama Supreme Court shall take precedence over
the statutes governing criminal procedure. Although the general
rule is that a legislative enactment takes precedence over a court
rule, when the Legislature gives the court the power to make rules
and the court acts, the rules become of ‘legislative origin in sub-
stance.’” (citations omitted)).
      The Alabama Supreme Court followed the governing pro-
cedure for the issuance of an execution warrant in Rule 8(d)(1).
The state trial court did not set an execution date. The Alabama
Supreme Court entered an order fixing the date for execution and
USCA11 Case: 22-12346       Date Filed: 07/26/2022     Page: 25 of 27




22-12345 & 22-12346 Opinion of the Court                           25

the date it set was not less than thirty days from the date of the
order. And the Alabama Supreme Court’s order fixing the date for
the execution constituted the execution warrant. Ala. R. App.
P. 8(d)(1).
       As the district court concluded, the Alabama Supreme
Court’s order setting the execution date is “in full compliance with
Rule 8 and Alabama law. James’[s] contention that the execution
order does not constitute a valid execution warrant under Alabama
law is simply incorrect.”
       Because the Alabama Supreme Court’s order setting James’s
execution date did not violate James’s substantive and procedural
due process rights, and did not violate Alabama law, the district
court did not err in dismissing his complaint for failure to state a
claim and did not abuse its discretion in denying his motion to stay
the execution.
                   Motion for Stay of Execution
        Our standard governing a stay of execution mirrors the
standard for the district court: James must establish a substantial
likelihood of success on the merits. See Woods, 951 F.3d at 1292.
For the reasons we have discussed above, James has failed to show
a substantial likelihood of success on the merits of his equal protec-
tion and due process claims. Thus, his motion for a stay of execu-
tion is due to be denied. See id. at 1293 (“Woods also has failed to
establish a substantial likelihood of success on the merits of any of
USCA11 Case: 22-12346            Date Filed: 07/26/2022          Page: 26 of 27




26                         Opinion of the Court 22-12345 & 22-12346

his claims. That failure is a separate reason we must deny his mo-
tion.”). 5



         5 In his stay motion, James appears to raise—for the first time—an
Eighth Amendment claim that he will be “tortured through” the state’s “use
of outdated and ineffective” Midazolam, and thus, he should be allowed to
elect nitrogen hypoxia as the method of execution. But James cannot have a
substantial likelihood of success on a claim that he didn’t raise in the district
court. A court may grant a stay of execution only if the inmate shows that he
has a substantial likelihood of success on the merits of a claim he raised in the
district court. But if the movant never raised the claim in the district court, he
cannot have a substantial likelihood of success on the merits of that unraised
claim. See Cassell v. Snyders, 990 F.3d 539, 544, 551 (7th Cir. 2021) (conclud-
ing that the plaintiffs had failed to show a likelihood of success on their proce-
dural due process claim because it “was not presented to the district court”
and was “forfeited for purposes of a preliminary injunction”); Big Tyme Invs.,
L.L.C. v. Edwards, 985 F.3d 456, 467 n.10 (5th Cir. 2021) (“[T]he Court will
not allow a party to raise an issue for the first time on appeal merely because
a party believes that he might prevail if given the opportunity to try a case
again on a different theory.” (quotation omitted)). Because James did not raise
an Eighth Amendment method of execution claim in case numbers 22-CV-241
and 22-CV-253, he cannot succeed on the merits of that claim here.
         In any event, we rejected a similar Eighth Amendment claim in Price.
To succeed on an Eighth Amendment method of execution claim, the inmate
must show (among other things) that an alternative method of execution “sig-
nificantly reduce[s] a substantial risk of severe pain.” Price, 920 F.3d at 1326
(quotation omitted). In Price, we concluded that the inmate hadn’t shown
that nitrogen gas significantly reduced a substantial risk of severe pain as com-
pared to lethal injection partly because, like with lethal injection, “feelings of
suffocation could also occur with nitrogen gas” and an inmate “could be capa-
ble of feeling pain for 20 or 30 seconds when nitrogen is used for an execution.”
Id. at 1330; see also Glossip v. Gross, 576 U.S. 863, 881 (2015) (“[N]umerous
courts have concluded that the use of [M]idazolam as the first drug in a three-
USCA11 Case: 22-12346           Date Filed: 07/26/2022        Page: 27 of 27




22-12345 & 22-12346 Opinion of the Court                                    27

                              CONCLUSION
       In sum, in Southern District of Alabama case number 22-CV-
241, we affirm the district court’s order denying James’s motion to
stay his execution date. In Southern District of Alabama case num-
ber 22-CV-253, we affirm the district court’s order denying James’s
motion to stay his execution date and dismissing his complaint for
failure to state a claim. And we deny James’s motion to stay his
execution.
       AFFIRMED; MOTION DENIED.




drug protocol is likely to render an inmate insensate to pain that might result
from administration of the paralytic agent and potassium chloride.”). James
has not alleged, and he has not shown, that nitrogen hypoxia significantly re-
duces a substantial risk of severe pain as compared to lethal injection.